*170OPINION OF THE COURT
Per Curiam.
Respondent Morgan Kennedy, admitted as Morgan Kennedy III, was admitted to the practice of law in the State of New York by the First Judicial Department on February 22, 1977. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
Respondent was suspended from the practice of law for his failure to cooperate with a Departmental Disciplinary Committee investigation initiated in September 2006. The Committee made numerous attempts to contact respondent at the business address he filed with the Office of Court Administration, including service of a subpoena duces tecum. However, respondent failed to either appear for a deposition or submit papers in opposition to the Committee’s motion for his interim suspension, and he was duly suspended from the practice of law under 22 NYCRR 603.4 (e) (1) (i) for his willful noncompliance with the Committee’s investigation (47 AD3d 145 [2007]). Respondent was served with a copy of this Court’s order with notice of entry on November 20, 2007.
The Committee now seeks an order disbarring respondent from the practice of law. 22 NYCRR 603.4 (g) provides for disbarment without further proceedings where the respondent has been suspended under section 603.4 (e) (1) (i) and has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement during the six months after issuance of the order of suspension.
Six months have elapsed since this Court issued the order of suspension, and respondent has failed to appear or apply in writing to either the Committee or this Court for a hearing or reinstatement. Accordingly, the Committee’s motion should be granted and respondent’s name stricken from the roll of attorneys in the State of New York, effective immediately (Matter of Benzing, 51 AD3d 236 [2008]; Matter of Ryans, 46 AD3d 71 [2007]; Matter of Johnson, 22 AD3d 106 [2005]).
Tom, J.E, Saxe, Gonzalez, Buckley and Sweeny, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.